This is an appeal from the judgment of the district court of Carter county in favor of the defendants in error and against the plaintiff in error.
The appeal was lodged in this court by petition in error with case-made attached. The assignments of error are such as can only be reviewed by an examination or consideration of the evidence introduced in the trial of this cause in the court below. The case-made does not contain any of the evidence introduced at the trial of the cause. Assignments of error requiring an examination and the consideration of the evidence will not be reviewed by this court, unless all the evidence relating thereto is preserved and brought up by case-made or otherwise. Haggerty v. Terwilliger, 67 Okla. 194, 169 P. 872. The assignments of error in the petition in error in this case require a review of evidence, and the evidence not being incorporated in the case-made, there is nothing before this court for review.
The appeal is dismissed.